Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group II, claim(s) 1 and 11-14, in the reply filed on 3/1/2022 is acknowledged.
2.	Claim(s) 1-8 and 11-15 will be examined. Claim(s) 9-10 and 16-20 were withdrawn.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with John Arnott on June 1, 2022.
The application has been amended as follows: 
Claims 16-20 (cancelled).
Election/Restrictions
Claims 1-15 are allowable. The restriction requirement , as set forth in the Office action mailed on 1/25/2022 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim (i.e. claims 9-10) that requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
1.         Claims 1-15 are allowed.
2.         The following is a statement of reasons for the indication of allowable subject matter.
             Regarding claim 1, the prior art search failed to disclose an ultraviolet air sanitizer apparatus for HVAC systems, the HVAC systems having 
a circulating fan operably connected to a return air inlet to induce an air flow in an air flow direction from a room space into the return air inlet by operation of the circulating fan, the ultraviolet air sanitizer apparatus comprising:  
a frame including a frame wall defining a flow passage therethrough, the frame wall having a front edge defining a frame front and a rear edge defining a frame rear; 
wherein the frame is configured such that the frame rear is insertable into a return air inlet of a HVAC system while the frame front remains in a room space such that, when so inserted, an air flow in an air flow direction from the room space into the return air inlet induced by operation of a circulating fan flows through the flow passage from the frame front to the frame rear and then into the return air inlet of the HVAC system; 
a sanitizer light assembly disposed within the flow passage, the sanitizer light assembly, when electrically activated, emitting ultraviolet light into a surrounding area of the flow passage; 
a light baffle assembly disposed within the flow passage upstream relative to the air flow direction of the sanitizer light assembly, the light baffle assembly comprising a plurality of elongated, spaced-apart baffle plates inter-fitting with one another to allow the air flow through the flow passage while blocking all lines of sight between the frame front and the sanitizer light assembly, whereby ultraviolet light emitted by the sanitizer light assembly cannot pass through the light baffle assembly;  
an air filter mount disposed within the flow passage, the air filter mount adapted to receive an air filter therein; 
an air pressure sensing switch electrically connected to the sanitizing light assembly and to an input line, the input line being electrically connectable to an electrical power source, the air pressure sensing switch being configured to measure an air pressure differential across an air filter positioned in the air filter mount; 
wherein when the air pressure differential across the air filter is a predetermined value or greater, the air pressure sensing switch connects the sanitizing light assembly to the input line; and 
wherein when the air pressure differential is less than the predetermined value, the air pressure sensing switch does not connect the sanitizing light assembly to the input line.
  
3.      The prior art search did not disclose or make obvious claim 1, with the elements of (emphasis added): wherein the frame is configured such that the frame rear is insertable into a return air inlet of a HVAC system while the frame front remains in a room space such that, when so inserted, an air flow in an air flow direction from the room space into the return air inlet induced by operation of a circulating fan flows through the flow passage from the frame front to the frame rear and then into the return air inlet of the HVAC system; 
a sanitizer light assembly disposed within the flow passage, the sanitizer light assembly, when electrically activated, emitting ultraviolet light into a surrounding area of the flow passage;  
a light baffle assembly disposed within the flow passage upstream relative to the air flow direction of the sanitizer light assembly, the light baffle assembly comprising a plurality of elongated, spaced-apart baffle plates inter-fitting with one another to allow the air flow through the flow passage while blocking all lines of sight between the frame front and the sanitizer light assembly, whereby ultraviolet light emitted by the sanitizer light assembly cannot pass through the light baffle assembly;  
an air filter mount disposed within the flow passage, the air filter mount adapted to receive an air filter therein; 
an air pressure sensing switch electrically connected to the sanitizing light assembly and to an input line, the input line being electrically connectable to an electrical power source, the air pressure sensing switch being configured to measure an air pressure differential across an air filter positioned in the air filter mount; 
wherein when the air pressure differential across the air filter is a predetermined value or greater, the air pressure sensing switch connects the sanitizing light assembly to the input line; and 
wherein when the air pressure differential is less than the predetermined value, the air pressure sensing switch does not connect the sanitizing light assembly to the input line.

4.      The dependent claims are allowable due to dependency upon their respective allowable independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Smyth whose telephone number is 571-270-1746.  The examiner can normally be reached between 9:00AM - 6:00PM; Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW SMYTH/Primary Examiner, Art Unit 2881